Haywood, Justice.
The plaintiff who purchased of Esther cannot recover, unless he shews a good title in himself. It is needless to enquire what title the defendant has. The hundted acres were separated from the residue, by a legal conveyance of the patentee ; and the Worleys have no title, unless they acquired one by the possession they had of a part: A possession of part, is possession of the whole ; but then a possession without colour of title, will not bar adverse claims ; a possession with a colour of title for seven years, will bar them forever, and give a good title and right of property to the possessor.
Verdict and judgment accordingly.